Citation Nr: 0813442	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  05-11 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to 
October 1963.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Madison, 
Wisconsin.  Thereafter, the veteran's claims file was 
transferred to the RO in St. Paul, Minnesota.

In March 2007, the veteran testified at a travel board 
hearing at the St. Paul RO before the undersigned Veterans 
Law Judge.  A transcript of that hearing has been associated 
with his claims folder.

In July 2007 the Board remanded the case for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In compliance with the VCAA requirement that VA will provide 
a medical examination when the record of the claim does not 
contain sufficient medical evidence for VA to adjudicate the 
claim, the Board remanded this claim in July 2007 to obtain a 
medical evaluation and opinion.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

The evidence of record indicates that the veteran failed to 
report for the scheduled VA examination.  The evidence of 
records shows that a September 2007 letter was sent to his 
current address of record notifying him of the date, time and 
place of the VA compensation examination.  He was notified of 
the consequences of his failure to report, as well as the 
provisions of 38 C.F.R. § 3.655, in a January 2008 
Supplemental Statement of the Case.  In February 2008, the 
Board received a statement from the veteran indicating that 
he did not receive notice of the scheduled VA examination and 
asking that another examination be scheduled on his behalf.  
In his statement, the veteran states that he never misses any 
appointments at the VA medical facility and indicates that he 
would not miss this examination because he recognized its 
significance to his claim.  

A review of the veteran's claims file shows that he indeed 
rarely, if ever, misses scheduled appointments at the VA 
medical facility.  In light of this fact, the Board is 
inclined to afford him the benefit of the doubt in this 
instance and comply with his request to reschedule the 
previous examination.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided a VA 
examination to determine the nature, 
extent, and etiology of any respiratory 
disorder found to be present, to include 
sinusitis.  The veteran's claims file must 
be made available to and be reviewed by 
the examiner.  All tests and studies 
deemed necessary should be accomplished 
and clinical findings should be reported 
in detail.  Based on the examination 
results, review of the veteran's pertinent 
medical history, if diagnosed sinusitis is 
found to be present, the examiner is 
requested to opine as to whether it is it 
at least as likely as not (a 50 percent 
probability or more) that the disorder 
originated in service or is otherwise 
etiologically related to the veteran's 
period of service or any incident of 
service.  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of a 
certain conclusion as it is to find 
against it.  If the examiner is unable to 
provide the requested information with any 
degree of medical certainty, the examiner 
should clearly indicate that.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a legible report.  

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

2.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for sinusitis.  If the 
issue on appeal remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



